Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF TENNESSEE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lyfe Tea LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  445 Universal Dr.
                                  Cookeville, TN 38506
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Putnam                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       lyfetea.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case 2:19-bk-00137Voluntary
Official Form 201
                                    DocPetition
                                          1 Filed     01/10/19 Entered 01/10/19 14:44:48
                                                for Non-Individuals Filing for Bankruptcy
                                                                                                                                   Desc Main         page 1
                                              Document           Page 1 of 37
Debtor    Lyfe Tea LLC                                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




               Case 2:19-bk-00137Voluntary
Official Form 201
                                     DocPetition
                                           1 Filed     01/10/19 Entered 01/10/19 14:44:48
                                                 for Non-Individuals Filing for Bankruptcy
                                                                                                                                              Desc Main   page 2
                                               Document           Page 2 of 37
Debtor   Lyfe Tea LLC                                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case 2:19-bk-00137Voluntary
Official Form 201
                                   DocPetition
                                         1 Filed     01/10/19 Entered 01/10/19 14:44:48
                                               for Non-Individuals Filing for Bankruptcy
                                                                                                                                       Desc Main           page 3
                                             Document           Page 3 of 37
Debtor    Lyfe Tea LLC                                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 10, 2019
                                                  MM / DD / YYYY


                             X   /s/ Angelia Shockley                                                     Angelia Shockley
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member Manager




18. Signature of attorney    X   /s/ Steven L. Lefkovitz                                                   Date January 10, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven L. Lefkovitz 5953
                                 Printed name

                                 LEFKOVITZ & LEFKOVITZ
                                 Firm name

                                 618 CHURCH ST., #410
                                 NASHVILLE, TN 37219
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     615-256-8300                  Email address      slefkovitz@lefkovitz.com

                                 5953 TN
                                 Bar number and State




              Case 2:19-bk-00137Voluntary
Official Form 201
                                    DocPetition
                                          1 Filed     01/10/19 Entered 01/10/19 14:44:48
                                                for Non-Individuals Filing for Bankruptcy
                                                                                                                                     Desc Main            page 4
                                              Document           Page 4 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 10, 2019                        X /s/ Angelia Shockley
                                                                       Signature of individual signing on behalf of debtor

                                                                       Angelia Shockley
                                                                       Printed name

                                                                       Member Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                  Desc Main
                                                                      Document     Page 5 of 37
 Fill in this information to identify the case:
 Debtor name Lyfe Tea LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF TENNESSEE                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Advanced Merchant                                               90 days or less:                                    $11,020.00                  Unknown                   Unknown
 Services                                                        All Accounts
 One Evertrust Plza                                              Receivable
 Ste 1401
 Jersey City, NJ
 07302
 CITY OF                                                                                                                                                                    $1,523.00
 COOKEVILLE
 PO BOX 998
 Cookeville, TN
 38503
 Forward Financing                                                                                                                                                        $26,553.00
 100 Summer St Ste
 1175
 Boston, MA 02110
 Harris Teas                                                                                                                                                                $4,000.00
 5901 West Side Ave
 4th Fl
 North Bergen, NJ
 07047
 Popsugar                                                                                                                                                                 $25,000.00
 PO Box 330610
 Nashville, TN 37203
 PUTNAM CO                                                                                                                                                                  $4,950.00
 TRUSTEE
 300 E SPRING ST
 ROOM 2
 Cookeville, TN
 38501
 Sinster Resource                                                                                                                                                         $44,000.00
 Group
 5935 Rivers Ave
 Charleston, SC
 29406




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 2:19-bk-00137                        Doc 1       Filed 01/10/19 Entered 01/10/19 14:44:48                                         Desc Main
                                                                       Document     Page 6 of 37
 Debtor    Lyfe Tea LLC                                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Snap Financial                                                                                                                                                           $50,000.00
 Advances
 1182 W 2400 S
 Salt Lake City, UT
 84119
 US BANK                                                                                                                                                                  $35,000.00
 ATTN:
 BANKRUPTCY
 CASE MGMT
 PO BOX 5229
 CINCINNATI, OH
 45201




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case 2:19-bk-00137                        Doc 1      Filed 01/10/19 Entered 01/10/19 14:44:48                                          Desc Main
                                                                      Document     Page 7 of 37
 Fill in this information to identify the case:

 Debtor name            Lyfe Tea LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           400,783.28

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           400,783.28


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           336,020.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              6,473.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           184,553.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             527,046.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

             Case 2:19-bk-00137                                   Doc 1             Filed 01/10/19 Entered 01/10/19 14:44:48                                                           Desc Main
                                                                                    Document     Page 8 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $300.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     US Bank                                                 Checking                        5534                                             $0.00




           3.2.     US Bank                                                                                                                                  $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $300.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1          Filed 01/10/19 Entered 01/10/19 14:44:48                          Desc Main
                                                                     Document     Page 9 of 37
 Debtor         Lyfe Tea LLC                                                                       Case number (If known)
                Name



 11.       Accounts receivable
           11a. 90 days old or less:                                   0.00   -                                   0.00 = ....                   Unknown
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                      $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used   Current value of
                                                      physical inventory          debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Items in Storage Unit:

           3 barrels of Detox
           (mixed)
           7 barrels of Morning tea
           (mixed)
           4 large black metal
           storage racks
           1 small metal storage
           rack
           1 linear weighing
           machine with stand and
           hopper
           1 filter machine
           1 mixing machine
           5 empty barrels
           2 small metal tables
           1 box of medium gloves
           1 box of large gloves
           1 box of plastic sleeves
           2 boxes of masks
           1 small kitchen scale
           1 large (up to 25lb) metal
           scale
           2 boxes of hair nets                                                             $5,000.00                                           $5,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                      Desc Main
                                                                     Document      Page 10 of 37
 Debtor         Lyfe Tea LLC                                                                     Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                             $5,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See attached list                                                            $395,483.28     Replacement                      $395,483.28



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $395,483.28
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                  Desc Main
                                                                     Document      Page 11 of 37
 Debtor         Lyfe Tea LLC                                                                 Case number (If known)
                Name




 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48        Desc Main
                                                                     Document      Page 12 of 37
 Debtor          Lyfe Tea LLC                                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $300.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $5,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $395,483.28

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $400,783.28           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $400,783.28




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

             Case 2:19-bk-00137                            Doc 1          Filed 01/10/19 Entered 01/10/19 14:44:48                                         Desc Main
                                                                         Document      Page 13 of 37
   Lyfe Tea Equipment List

                                     Date Purchased                   Purchase Price

Reception
Mini Fridge                                       9/23/2015          $        30.00
Reception Furniture                               9/28/2015          $       382.95
Sonos Speaker                                      2/3/2016          $       199.00
HP Laser Printer                                 11/14/2014          $       200.00

Rachel
HP Laser Printer                                 11/14/2014          $       200.00
Metal Storage Rack                                 5/1/2014          $        75.00
Shipping Filing Cabinet                           7/29/2014          $        50.00
Zebra Printer 2844                                8/14/2014          $       167.48
Epson WF 3640 Printer                            11/12/2014          $       129.00
Shipping Filing Cabinet                           9/20/2015          $        25.00
Shipping Desk                                     7/15/2015          $        40.00

Cole
Lenovo Computer                                   7/29/2014          $       527.00
Epson WF 3540 Printer                              6/6/2014          $       158.00
Calculator                                       11/17/2014          $        10.00
CFO Desk (New)                                    9/24/2015          $       100.00
HP Computer                                       9/20/2015          $       949.63

Michael
MAC Computer                                      9/20/2015          $       949.63
Cannon Printer                                    9/18/2015          $        25.59
Desk (New)                                        9/24/2015          $       100.00

Nathan
Filing Cabinets                                   7/29/2014          $        75.00
President Desk                                    7/29/2014          $       350.00
Shredder                                          4/15/2015          $        50.00
Black Cabinet                                     9/24/2015          $       180.00
Printer                                           9/24/2015          $       130.00
Camera                                            12/4/2014          $       559.95
Photo Studio                                      5/26/2016          $       249.99
External Hard Drive                               10/6/2016          $        59.99

Angelia
Sample Storage Rack                                6/1/2014          $         75.00
CEO Desk                                          7/29/2014          $        185.00
MacBook                                            4/4/2016          $      1,250.06
Lenovo Computer                                   7/29/2014          $        527.00


    Case 2:19-bk-00137       Doc 1    Filed 01/10/19 Entered 01/10/19 14:44:48    Desc Main
                                     Document      Page 14 of 37
COO Desk                                       9/14/2015           $       75.00
Epson WF 3530 Printer                           6/6/2014           $      150.00

Break Room
Microwave                                     10/15/2014           $       35.00
Refridgerator                                  7/15/2015           $       50.00
Locker                                         9/24/2015           $      225.00

Sharon
Metal Desk                                     7/29/2014           $       22.00
Canon MX942 Printer                            2/17/2016           $       34.99
Asus Computer                                   2/4/2014           $      350.00

Production
Chairs                                6/12/2014,7/29/2014          $       311.98
Heat Sealer                                     3/27/2015          $       398.88
Labeler                                         1/27/2015          $     7,815.00
Stainless Steel Tables                          9/29/2015          $     1,075.23
Chairs                                         10/12/2015          $       155.99
Mixing Brute Buckets                            2/18/2016          $        68.98
Utility Sink with faucet                        2/19/2016          $       450.12
Sink Parts                                      2/19/2016          $       131.92
Sonos Speaker                                   6/10/2016          $       199.99

Shipping
Long Carpets                                   12/2/2014           $       744.00
Storage Rack X9                               11/19/2014           $     1,619.64
Storage Totes                                 11/19/2014           $     1,538.60
Rolling Carts                                 11/20/2014           $       317.50
Rolling Carts                                  8/24/2015           $       317.50

Clean Room
Bagging Machine                               12/30/2014           $     8,000.00
Fans X2                                       11/17/2014           $       100.00
Safety Mats                                    12/2/2014           $       314.00
Ladder                                          1/2/2015           $       175.00
Vac Air Filtration                             2/15/2015           $     3,200.00
Bagging Machine                                4/29/2015           $     8,000.00
Ladder                                          5/2/2015           $       175.00
Sink                                           2/10/2016           $       345.68
Sink Supplies                                  2/10/2016           $       190.07
Stainless Tables                                5/3/2016           $       217.32

Warehouse
Pallet Racks (New)                            10/27/2014           $      569.66
Tools (New)                                    11/4/2014           $      543.00
Forklift                                       7/29/2014           $      748.44


    Case 2:19-bk-00137     Doc 1    Filed 01/10/19 Entered 01/10/19 14:44:48   Desc Main
                                   Document      Page 15 of 37
Dock Plate                                    12/2/2014           $     1,450.00
Dolly                                        11/17/2014           $        60.00
Tall Ladder                                  11/17/2014           $       250.00
Pallet Jack                                  11/17/2014           $       100.00
Small Compressor                              6/10/2015           $       222.16
Yellow Pallet Jack                             7/6/2015           $       299.99
Barrel Fan                                    9/24/2015           $       306.20
Blower                                         2/9/2015           $        86.00
Barrels                                       2/19/2016           $        49.98
Barrels                                       3/17/2016           $       131.60
Floor Mats                                    3/18/2016           $       117.50
Big Compressor                                6/10/2016           $       583.17
Wheel Chocks                                   8/9/2016           $        38.06
Barrel Roller                                 8/25/2016           $         5.45
Barrel Roller                                 8/29/2016           $         5.45
Barrel Roller                                 9/19/2016           $        20.35
Chest Freezer                                 9/26/2016           $       395.09
Barrel Roller                                 12/5/2016           $        58.86
Compressor Dehumidifier                        2/2/2017           $     1,300.72

Other
Trailer                                      12/22/2014           $     2,157.37
Truck                                         4/24/2014           $     5,750.00

Machine
TeePack                                       8/24/2015           $    83,780.00
TeePack                                      12/15/2015           $    78,733.20
Steam Logistics                               1/12/2016           $     1,315.52
TeePack                                        2/1/2016           $    22,427.22
TeePack                                        3/7/2016           $    13,025.24
TeePack                                        4/4/2016           $    11,749.21
TeePack                                        5/3/2016           $    11,856.33
TeePack                                        6/9/2016           $    11,654.45
TeePack                                        7/7/2016           $    11,396.95
TeePack                                        8/2/2016           $    11,548.36
TeePack                                        9/6/2016           $    11,558.66
TeePack                                       10/4/2016           $    11,494.80
TeePack                                       11/7/2016           $    11,370.17
TeePack                                       12/8/2016           $    10,936.54
TeePack                                        1/9/2017           $     3,917.87
TeePack                                       2/10/2017           $     3,947.17
TeePack                                        3/9/2017           $     3,926.77
TeePack                                       4/10/2017           $     3,931.59
TeePack                                       5/10/2017           $     4,029.11
TeePack                                        6/7/2017           $     4,176.32
TeePack                                       7/12/2017           $     4,235.65
TeePack                                       8/30/2017           $     4,408.44


    Case 2:19-bk-00137    Doc 1    Filed 01/10/19 Entered 01/10/19 14:44:48   Desc Main
                                  Document      Page 16 of 37
Total                                                                   $   395,483.28

SCRAP                                                     Scrapped
Extra Laptops X4                               Pre 2014          2015   $       300.00   OFF
Asus G Force Computer                         7/5/2014           2015   $     1,278.99   JAS
Security Camera System                       7/28/2014           2015   $       250.00   OFF
Tea Packing Machine                          9/29/2014           2015   $     7,995.00   WRH
Workstations X3                             11/17/2014           2015   $     1,200.00   OFF
Grinder                                     12/29/2014           2015   $     3,000.00   WRH
Toshiba Computer                             3/24/2015           2015   $       835.89   NATH
Reception Computer                            1/8/2015           2016   $       200.00   REC
Toshiba Computer                             11/1/2013           2016   $       271.51   PROD
Toshiba Computer                            12/22/2014           2016   $       558.47   MICH
Asus Computer                                 2/4/2014           2017   $       350.00   RACH
CFO Desk                                      8/2/2014           2017   $        55.00   COLE
Desk                                         7/15/2015           2017   $        40.00   MICH
Holmes Fan                                   10/6/2015           2017   $        39.99   COLE




    Case 2:19-bk-00137   Doc 1    Filed 01/10/19 Entered 01/10/19 14:44:48         Desc Main
                                 Document      Page 17 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Advanced Merchant
 2.1                                                                                                                         $11,020.00                 Unknown
       Services                                       Describe debtor's property that is subject to a lien
       Creditor's Name                                90 days or less: All Accounts Receivable
       One Evertrust Plza Ste
       1401
       Jersey City, NJ 07302
       Creditor's mailing address                     Describe the lien
                                                      UCC FILING
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/3/2019                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Jason Brubacher                                Describe debtor's property that is subject to a lien                 $325,000.00               $395,483.28
       Creditor's Name                                See attached list
       1227 Quail Haollor Cir
       Cookeville, TN 38501
       Creditor's mailing address                     Describe the lien
                                                      UCC FILING
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       05/2016                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                                Desc Main
                                                                     Document      Page 18 of 37
 Debtor       Lyfe Tea LLC                                                                       Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $336,020.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        MCA Recovery LLC
        17 State Street Suite 4000                                                                        Line   2.1
        New York, NY 10004




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                             Desc Main
                                                                     Document      Page 19 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $1,523.00         $1,523.00
           CITY OF COOKEVILLE                                        Check all that apply.
           PO BOX 998                                                   Contingent
           Cookeville, TN 38503                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $4,950.00         $4,950.00
           PUTNAM CO TRUSTEE                                         Check all that apply.
           300 E SPRING ST ROOM 2                                       Contingent
           Cookeville, TN 38501                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   31811                                 Best Case Bankruptcy

             Case 2:19-bk-00137                       Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                                    Desc Main
                                                                     Document      Page 20 of 37
 Debtor       Lyfe Tea LLC                                                                            Case number (if known)
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $26,553.00
           Forward Financing                                                    Contingent
           100 Summer St Ste 1175                                               Unliquidated
           Boston, MA 02110                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $4,000.00
           Harris Teas                                                          Contingent
           5901 West Side Ave                                                   Unliquidated
           4th Fl                                                               Disputed
           North Bergen, NJ 07047
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $25,000.00
           Popsugar                                                             Contingent
           PO Box 330610                                                        Unliquidated
           Nashville, TN 37203                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $44,000.00
           Sinster Resource Group                                               Contingent
           5935 Rivers Ave                                                      Unliquidated
           Charleston, SC 29406                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $50,000.00
           Snap Financial Advances                                              Contingent
           1182 W 2400 S                                                        Unliquidated
           Salt Lake City, UT 84119                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $35,000.00
           US BANK                                                              Contingent
           ATTN: BANKRUPTCY CASE MGMT                                           Unliquidated
           PO BOX 5229                                                          Disputed
           CINCINNATI, OH 45201
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       BARRY J GAMMONS, ESQ
           209 10th AVE S, STE 525                                                                    Line     3.3
           Nashville, TN 37203
                                                                                                             Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                                     Desc Main
                                                                     Document      Page 21 of 37
 Debtor       Lyfe Tea LLC                                                                        Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.2       GARNER & CONNER
           PO BOX 5059                                                                           Line     3.4
           Maryville, TN 37802
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                      6,473.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    184,553.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      191,026.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                               Desc Main
                                                                     Document      Page 22 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   $3,000 Monthly Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11/2018-11/2019
                                                                                     G&P Properties
             List the contract number of any                                         6750 Walnut Trace
                   government contract                                               Cookeville, TN 38501




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                     Desc Main
                                                                     Document      Page 23 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Nathan Wehage                     3617 Tolbert Dr.                                   US BANK                           D
                                               Cookeville, TN 38506                                                                 E/F       3.6
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                 Desc Main
                                                                     Document      Page 24 of 37
 Fill in this information to identify the case:

 Debtor name         Lyfe Tea LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For year before that:                                                                       Operating a business                             $1,382,967.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                             Desc Main
                                                                     Document      Page 25 of 37
 Debtor      Lyfe Tea LLC                                                                                  Case number (if known)



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property

       TeePack                                                  Tea Packing Machine                                            07/2018                  $700,000.00

                                                                Returned - 250,000 Euro owed


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                               Desc Main
                                                                     Document      Page 26 of 37
 Debtor        Lyfe Tea LLC                                                                              Case number (if known)



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     LEFKOVITZ & LEFKOVITZ
                 618 CHURCH ST., #410
                 NASHVILLE, TN 37219                                 Attorney Fees                                             12/18/2018               $5,000.00

                 Email or website address
                 slefkovitz@lefkovitz.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                              Desc Main
                                                                     Document      Page 27 of 37
 Debtor      Lyfe Tea LLC                                                                               Case number (if known)




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Heritage 401k                                                                              EIN:

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                           Desc Main
                                                                     Document      Page 28 of 37
 Debtor      Lyfe Tea LLC                                                                               Case number (if known)



       Facility name and address                                      Names of anyone with                Description of the contents        Do you still
                                                                      access to it                                                           have it?
       Duncan's Climate Controlled                                    Angelia Shockley                    3 barrels of Detox (mixed)             No
       Storage,LLC                                                    2088 Buffalo Valley Road            7 barrels of Morning tea               Yes
       809 East 20th Street                                           Cookeville, TN 38506                (mixed)
       Cookeville, TN 38501                                                                               4 large black metal storage
                                                                      unit #332 and #351                  racks
                                                                                                          1 small metal storage rack
                                                                                                          1 linear weighing machine
                                                                                                          with stand and hopper
                                                                                                          1 filter machine
                                                                                                          1 mixing machine
                                                                                                          5 empty barrels
                                                                                                          2 small metal tables
                                                                                                          1 box of medium gloves
                                                                                                          1 box of large gloves
                                                                                                          1 box of plastic sleeves
                                                                                                          2 boxes of masks
                                                                                                          1 small kitchen scale
                                                                                                          1 large (up to 25lb) metal
                                                                                                          scale
                                                                                                          2 boxes of hair nets



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                 Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known    Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                          Desc Main
                                                                     Document      Page 29 of 37
 Debtor      Lyfe Tea LLC                                                                               Case number (if known)




            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Market Street Partners                                                                                                     2015-present
                    800 Market Street Ste 200
                    Chattanooga, TN 37402

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                                 Desc Main
                                                                     Document      Page 30 of 37
 Debtor       Lyfe Tea LLC                                                                              Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Angelia Shockley                               2088 Buffalo Valley Road                            Owner/President                       100%
                                                      Cookeville, TN 38506



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Nathan Wehage                                  3617 Tolbert Dr.                                    25% ownership - sold             2014-12/2017
                                                      Cookeville, TN 38506


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                                                Per divorce
       .                                                                                                                                   decree, the Debtor
                                                                                                                                           is to pay. If
                                                                                                                                           Debtor defaults,
               Jason Brubacher                                                                                                             debt rolls over to
               1227 Quail Hollow Cir                                                                                     Monthly           Angelia Shockley
               Cookeville, TN 38501                             $115,992.00                                              payments          personally.

               Relationship to debtor
               ex-owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                           Desc Main
                                                                     Document      Page 31 of 37
 Debtor      Lyfe Tea LLC                                                                               Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 10, 2019

 /s/ Angelia Shockley                                                   Angelia Shockley
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                   Desc Main
                                                                     Document      Page 32 of 37
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re       Lyfe Tea LLC                                                                                     Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,000.00
             Prior to the filing of this statement I have received                                        $                  5,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, preparation and filing of
               reaffirmation agreements and applications as needed, relief from stay actions, motions to redeem property,
               representation in any loan modification process, substitution of collateral, filing motions to aprove professionals,
               motions to approve sale of property, motions to authorize retention of special counsel, conversion to another
               bankruptcy chapter, representation in any other Court or legal matter, or any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 10, 2019                                                             /s/ Steven L. Lefkovitz
     Date                                                                         Steven L. Lefkovitz 5953
                                                                                  Signature of Attorney
                                                                                  LEFKOVITZ & LEFKOVITZ
                                                                                  618 CHURCH ST., #410
                                                                                  NASHVILLE, TN 37219
                                                                                  615-256-8300 Fax: 615-255-4516
                                                                                  slefkovitz@lefkovitz.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                    Desc Main
                                                                     Document      Page 33 of 37
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Lyfe Tea LLC                                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date January 10, 2019                                                       Signature /s/ Angelia Shockley
                                                                                            Angelia Shockley

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48                               Desc Main
                                                                     Document      Page 34 of 37
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Lyfe Tea LLC                                                                                  Case No.
                                                                                   Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       January 10, 2019                                           /s/ Angelia Shockley
                                                                        Angelia Shockley/Member Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48            Desc Main
                                                                     Document      Page 35 of 37
LYFE TEA LLC                         MCA RECOVERY LLC
445 UNIVERSAL DR.                    17 STATE STREET SUITE 4000
COOKEVILLE TN 38506                  NEW YORK NY 10004

    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




STEVEN L. LEFKOVITZ                  NATHAN WEHAGE
LEFKOVITZ & LEFKOVITZ                3617 TOLBERT DR.
618 CHURCH ST., #410                 COOKEVILLE TN 38506
NASHVILLE, TN 37219


ADVANCED MERCHANT SERVICES           POPSUGAR
ONE EVERTRUST PLZA STE 1401          PO BOX 330610
JERSEY CITY NJ 07302                 NASHVILLE TN 37203




BARRY J GAMMONS, ESQ                 PUTNAM CO TRUSTEE
209 10TH AVE S, STE 525              300 E SPRING ST ROOM 2
NASHVILLE TN 37203                   COOKEVILLE TN 38501




CITY OF COOKEVILLE                   SINSTER RESOURCE GROUP
PO BOX 998                           5935 RIVERS AVE
COOKEVILLE TN 38503                  CHARLESTON SC 29406




FORWARD FINANCING                    SNAP FINANCIAL ADVANCES
100 SUMMER ST STE 1175               1182 W 2400 S
BOSTON MA 02110                      SALT LAKE CITY UT 84119




G&P PROPERTIES                       US BANK
6750 WALNUT TRACE                    ATTN: BANKRUPTCY CASE MGMT
COOKEVILLE TN 38501                  PO BOX 5229
                                     CINCINNATI OH 45201


GARNER & CONNER
PO BOX 5059
MARYVILLE TN 37802




HARRIS TEAS
5901 WEST SIDE AVE
4TH FL
NORTH BERGEN NJ 07047


JASON BRUBACHER
1227 QUAIL HAOLLOR CIR
COOKEVILLE TN 38501



        Case 2:19-bk-00137   Doc 1     Filed 01/10/19 Entered 01/10/19 14:44:48   Desc Main
                                      Document      Page 36 of 37
                                                               United States Bankruptcy Court
                                                                      Middle District of Tennessee
 In re      Lyfe Tea LLC                                                                                   Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Lyfe Tea LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 10, 2019                                                      /s/ Steven L. Lefkovitz
 Date                                                                  Steven L. Lefkovitz 5953
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Lyfe Tea LLC
                                                                       LEFKOVITZ & LEFKOVITZ
                                                                       618 CHURCH ST., #410
                                                                       NASHVILLE, TN 37219
                                                                       615-256-8300 Fax:615-255-4516
                                                                       slefkovitz@lefkovitz.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

            Case 2:19-bk-00137                        Doc 1           Filed 01/10/19 Entered 01/10/19 14:44:48             Desc Main
                                                                     Document      Page 37 of 37
